Citation Nr: 1032490	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-35 350	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral knee 
disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a rating in excess of 10 percent for hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1998 to June 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for low back 
and bilateral knee disabilities, tinnitus, and hearing loss; and 
continued a 0 percent rating for hiatal hernia.  An interim 
January 2008 rating decision increased the rating for hiatal 
hernia to 10 percent, effective March 29, 2006.  In August 2010, 
a video-conference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.    
    
The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

In his August 2010 video-conference hearing testimony, the 
Veteran reported that he received treatment for all disabilities 
at issue at the Pittsburgh VA Medical Center (VAMC).  Such 
treatment records are pertinent (and perhaps critical) medical 
evidence in the matters and as they are constructively of record, 
they must be sought.     

      Hiatal hernia

In his testimony the Veteran indicated he believed that his 
hiatal hernia had worsened since his last VA examination.  
Accordingly, a contemporaneous VA examination to assess the 
severity of the Veteran's hiatal hernia is necessary.  

	Low back and knee disabilities

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The evidence of record indicates that the Veteran received 
private treatment for pain in his back and knees; however it does 
not establish that the Veteran has current disabilities of the 
low back and bilateral knees.  The Veteran's service treatment 
records are silent for complaints, findings, treatment, or 
diagnosis relating to the bilateral knees; however, they do show 
treatment for a mid-back injury.  The Veteran has indicated he 
received treatment for these disabilities at the Pittsburgh VAMC  
If the records from that facility show he has these disabilities, 
a VA examination may be warranted. 

Notably, in a claim for an increased rating, "staged" ratings 
may be warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received from 
March 2008 to the present (to specifically 
include records of treatment at the 
Pittsburgh VAMC).  

2.	After the development sought above is 
completed, if and only if the evidence of 
record establishes that the Veteran has 
current low back and bilateral knee 
disabilities and indicates that such 
disabilities may be associated with his 
service, the RO should arrange for an 
orthopedic examination of the Veteran to 
determine the nature and likely etiology 
of the low back and knee disabilities.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran the 
examiner should identify (by medical 
diagnosis) the Veteran's current low back 
and bilateral knee disabilities and opine 
whether such disabilities are at least as 
likely as not (a 50 percent or greater 
probability) related to his service.  The 
examiner must explain the rationale for 
the opinions.

3.	The RO should also arrange for the Veteran 
to be examined by an appropriate physician 
to determine the current nature and 
severity of his hiatal hernia symptoms.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed, and all 
findings should be described in detail.  
The findings must be sufficiently detailed 
to allow for rating under all criteria in 
Diagnostic Code 7346 (the examiner must be 
provided a copy of those criteria).  The 
examiner must explain the rationale for 
all opinions. 

4.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

